Judgment, Supreme Court, New York County (Howard Bell, J.), rendered May 2, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a determinate term of 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.